      Case: 5:18-cr-00448-BYP Doc #: 37 Filed: 06/14/19 1 of 6. PageID #: 450




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

UNITED STATES OF AMERICA                         CASE NOS.: 5:18-CR-448

     Plaintiff                                   JUDGE BENITA Y. PEARSON

v.                                               SENTENCING MEMORANDUM

PHILIP M. POPA, JR.,

     Defendant

        Now comes the Defendant Philip M. Popa, Jr., by and through the undersigned counsel,

and respectfully provides this Memorandum in aid of sentencing. Mr. Popa is scheduled to be

sentenced on Thursday, June 20, 2019 at 10:00 a.m. Mr. Popa respectfully requests that this

Court consider the facts and circumstances of the case before this Court and his cooperation to

fashion the minimum sentence that adequately punishes Mr. Popa and is sufficient to protect the

public. Such a sentence fully embraces § 3553(a)’s directive to impose a sentence “sufficient but

not greater than necessary.”   Mr. Popa asks the Court to impose a sentence of 135 months as it

is in the low end of his Guideline range.

         I.      PERSONAL HISTORY

        As detailed in the PSR, Mr. Popa’s childhood was marked by abandonment and abuse.

He was placed in the care of his grandparents at age five for reasons he does not understand to

this day. His mother indicated to the PSR author that Mr. Popa’s father caused the children to be

placed with his parents. His life with his grandparents was not easy and his grandfather

physically and mentally abused him. Mr. Popa’s mother explains that the goal was to beat “the
      Case: 5:18-cr-00448-BYP Doc #: 37 Filed: 06/14/19 2 of 6. PageID #: 451



will out of the children.” PSR, ¶ 53. Mr. Popa was isolated from his piers while in high school

and his grandparents home schooled him. He rebelled from that and dropped out just two weeks

prior to completing 12th grade. The scars of this upbringing are something that Mr. Popa is only

beginning to understand and be able to share. He has indicated that exploring this is one of his

goals while incarcerated.

       Mr. Popa has also been struggling with untreated mental health issues for much of his

adult life. As a young man, he was diagnosed with bi-polar disorder and manic depression. Due

to both the cost of the medication and his upbringing, he did not pursue any treatment for these

illnesses. While incarcerated, he has a strong desire to educate himself about these issues and

begin the long overdue treatment. His desire is that when he is returned to society he will be a

healthier and stronger person.

       Despite these difficulties, Mr. Popa had been able to maintain a job and care for his

daughter.     Although he did not complete high school, he obtained his GED in 2006 and

graduated from a trucking school in 2013. He was employed as a long-haul truck driver since

2013 until the time of his arrest. Although never married to the mother of his daughter, he had

maintained both a physical and financial presence in his daughter’s life. He spent the weekends

with her prior to his incarceration and enjoyed a good relationship with her. The impact of his

decisions on his daughter is particularly troubling to him. He had hoped to be the kind of father

he did not have and now knows he will not be able to do that.

        II.      GUIDELINE CALCULATIONS AND PSR

       Mr. Popa has reviewed the PSR and has no objection to the Guideline calculation

contained therein. While the PSR accurately states the contents of Application Note

6(B)(ii) of USSG § 2G2.2(a) that an upward departure “may be warranted”, neither Mr. Popa nor
      Case: 5:18-cr-00448-BYP Doc #: 37 Filed: 06/14/19 3 of 6. PageID #: 452



the Government is requesting such a departure. As fully discussed below, the Guideline Sentence

more than fully holds Mr. Popa responsible for his conduct and adequately punishes him for his

offense.

           III.   § 3553(a) CONSIDERATIONS

       After Booker, federal sentencing is vastly different. Treating the Guidelines as advisory

requires that the Court consider the guideline range calculation as but one factor in determining a

sentence that is no greater than necessary to achieve the goals of sentencing as set forth in 18

U.S.C. § 3553(a)(2). See, Gall v. United States, 128 S.Ct. 586, 597 n.6 (2007); Kimbrough v.

United States, 128 S.Ct. 558, 570 (2007). Section 3553(a) mandates that courts impose a

sentence "sufficient, but not greater than necessary," to achieve the four purposes of sentencing

as set forth in Section 3553(a)(2): (a) retribution; (b) deterrence; (c) incapacitation; and (d)

rehabilitation. Id.   “The court, in determining the particular sentence to be imposed, shall

consider-the nature and circumstances of the offense and the history and characteristics of the

defendant…” 18 USSC § 3553(a)(1).

       As noted above, Mr. Popa had a difficult upbringing and mental health issues that he has

yet to address. This is not meant as an excuse by any stretch as Mr. Popa has cooperated fully

with law enforcement and admitted his conduct since the day he was approached. He

understands the wrongfulness of his actions and fully accepts responsibility. However, as the

Court considers where in the Guideline range to fall and if it will consider the departure offered

by the PSR, Mr. Popa’s personal circumstances should play a role. A sentence of 135 months is

more than sufficient to punish Mr. Popa and protect the public.

       Additionally, Mr. Popa has had virtually no interaction with law enforcement throughout

his life. Outside of a misdemeanor theft charge nearly 15 years ago, he has never been arrested or
      Case: 5:18-cr-00448-BYP Doc #: 37 Filed: 06/14/19 4 of 6. PageID #: 453



charged with a crime. Given his background and untreated mental health issues, this lack of

criminal history is particularly remarkable despite the fact that many defendants charged with

this type of crime have little criminal history.

       While Mr. Popa is not advocating for a sentence outside of the Guideline range, it is

important to understand that the Guidelines are particularly high regarding this type of conduct.

While that may be justified, it speaks to the adequacy of a Guideline sentence. Much of Mr.

Popa’s sentence is based upon the enhancements in USSG § 2G2.2. Mr. Popa does not dispute

their applicability but, again, asserts that an understanding of issues found by other Courts

demonstrates that a low Guideline sentence adequately punishes Mr. Popa. Some have found that

§ 2G2.2 fails to provide meaningful guidance at sentencing. “Rather than carefully

differentiating between offenders based on their culpability and dangerousness, §2G2.2 consists

of a hodgepodge of outdated enhancements that apply in nearly every case.” United States v.

Abraham, 2013 WL 2099795, *4 (D. Neb. 2013). Repeatedly, courts have noted that rather than

reflecting the experience and judgment of the Commission, the child pornography Guidelines

reflect a series of policy-driven amendments. See e.g., United States v. Dorvee, 616 F.3d 174 (2nd

Cir. 2010); United States v. Grober, 624 F.3d 592 (3rd Cir. 2010); United States v. Huffstatler,

571 F.3d 620 (7th Cir. 2009); United States v. Janasko, 355 F.App. 892, 895 (6th Cir. 2009);

United States v. Apadaca, 641 F.3d 1007 (9th Cir. 2011).

       The Sixth Circuit has noted that USSG § 2G2.2 is fundamentally different than other

Guideline ranges. United States v. McNerney, 636 F.3d 772, 775-776 (6th Cir. 2011). Unlike

other Guidelines, the Commission did not use empirical data in formulating USSG § 2G2.2. Id.

The Second Circuit has noted that this lack of empirical data resulted in Guidelines that are

riddled with “irrationality.” United States v. Dorvee, 604 F.3d 84, 97 (2nd Cir. 2010). “These
      Case: 5:18-cr-00448-BYP Doc #: 37 Filed: 06/14/19 5 of 6. PageID #: 454



errors were compounded by the fact that the district court was working with a Guideline that is

fundamentally different from most and that, unless applied with great care, can lead to

unreasonable sentences that are inconsistent with what § 3553 requires.” Id. at 95.

        IV.     CONCLUSION

       This Court is urged to fashion a sentence which balances the need to punish Mr. Popa

and reflect the seriousness of his conduct but also is not greater than necessary and allows Mr.

Popa to return to society as a productive member of society. Mr. Popa asks that the Court

impose a sentence of 135 months.



                                             Respectfully submitted,
                                             WILLIAM T. WHITAKER CO. LPA
                                             /s/Andrea Whitaker
                                             ANDREA WHITAKER #0074461
                                             54 E. Mill Street Suite 301
                                             Akron, Ohio 44308
                                             T: 330-762-0287 F: 330-762-2669
                                             whitaker@whitakerlawlpa.com
                                             Attorney for Defendant
      Case: 5:18-cr-00448-BYP Doc #: 37 Filed: 06/14/19 6 of 6. PageID #: 455



                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was electronically filed this 13th day of June,

2019. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system.



                                              /s/ Andrea Whitaker
                                              Andrea Whitaker
